DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/180,013 filed 02/19/2021.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshi et al. (US Patent 10,452,793).
With respect to claim 1 Joshi et al. teaches A method, comprising: 
constructing a model to predict a measurement margin for an integrated circuit (IC) design based on a random sample of random variables (obtaining/constructing a model (Abstract) to predict failure region/measurement margin in an evaluating an integrated circuit design (col. 2, ll.35-36; col. 6, ll.23-26; col. 2, ll.18-20; col. 11, ll.10-14), based on random samples of random variables (Abstract; col. 11, ll.51-54; col. 2, ll.39-41; col. 4, ll.59-62)); and 
determining, by a processor, a set of failure events for the IC design using the model, wherein each failure event corresponds to a set of values of the random variables that is expected to cause a metric for the IC design to violate a threshold (using processor 802 for analysis and predicting failure regions/events in the integrated circuit design by utilizing the model (col. 11, ll.60-64; col. 12, ll.64-66; col. 2, ll.35-36), wherein failure analysis corresponds to different combinations/sets of values of random variables exceed failure criterion/violate threshold  (col. 2, ll.61-62; col. 3, ll.21-22, ll.46-48; col. 5, ll.31-33)).
With respect to claims 10, 19 Joshi et al. teaches limitations similar to limitations of claim 1, including system, comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to implement method steps; A non-transitory computer-readable medium comprising stored instructions, which when executed by a processor (computer system 800 comprising processor 802 to execute program/instructions stored in a memory/computer-readable medium (col. 11, ll.62-64; col. 20, ll.3-5)).
With respect to claims 2-4, 6-7, 11-13, 15-16, 20 Joshi et al. teaches
Claims 2, 11, 20: wherein the random variables include a process variable, a voltage variable, and a temperature variable (col. 3, ll.2-7; col. 5, ll.10-19).
Claims 3, 12: wherein the model is a Gaussian process model (col. 6, ll.20-26, ll.36-39).
Claims 4, 13: wherein the determining the set of failure events for the IC design comprises: constructing an acquisition function; and using an optimization technique to adaptively determine samples of the random variables by using the acquisition function (col. 2, ll.35-43; col. 15, ll.58-60).
Claims 6, 15: further comprising determining a probability density function based on the set of failure events (col. 6, ll.6-20).
Claims 7, 16: further comprising: determining a weight function based on the probability density function, wherein the weight function is associated with an importance sampling process (col.; and using the importance sampling process to calculate a failure rate of the IC design (col. 6, ll.8-15; 27-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. as applied to claims 1, 10 above, and further in view of Zhang et al. (“Bayesian Methods for the Yield Optimization of Analog and SRAM Circuits”; 2020 25th Asia and South Pacific Design Automation Conference (ASP-DAC); Year: 2020;  Conference Paper; Publisher: IEEE).
	With respect to claims 4-5, 13-14 Joshi et al. teaches limitations of claims 1, 10 from which claims 4-5, 13-14 depend. While Joshi et al. teaches analysis of the integrated circuit design using Bayesian statistical methodologies (col. 2, ll.35-43; col. 15, ll.58-60), Joshi et al. lacks specifics regarding acquisition function. However Zhang et al. teaches:
Claims 4, 13: wherein the determining the set of failure events for the IC design comprises: constructing an acquisition function (Page 440, right column); and using an optimization technique to adaptively determine samples of the random variables by using the acquisition function (Abstract; Page 440, right column)).
Claims 5, 14: wherein the acquisition function enables exploration of multiple failure regions of a search space defined by the random variables (Pages 440, right column; Page 441, left column; Page 444, right column).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Zhang et al. to teach 	specific subject matter Joshi et al. does not teach, because it provides a max-value entropy search, which can better explore the state space, and thus reduce the number of circuit simulations while achieving competitive results (Page 445, Conclusion).

11.	Claims 8-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. as applied to claims 1, 6-7, 10, 15-16 above, and further in view of Khoche et al. (US Patent 7,457,729).
	With respect to claims 8-9, 17-18 Joshi et al. teaches limitations of claims from which claims 8-9, 17-18 depend. However Joshi et al. lacks specifics regarding excitation waveforms. Khoche et al. teaches
 	Claims 8, 17:  further comprising using an optimization technique to determine a set of excitation waveforms based on maximizing the failure rate of the IC design (col. 10, ll.5-7; col. 15, ll.38-42; col. 16, ll.61-63).
Claims 9, 18: wherein each excitation waveform in the set of excitation waveforms is represented as a piece-wise linear function, and the method further comprises testing parametric faults in the IC design using the set of excitation waveforms (col. 17, ll.10-16; col. 17, ll.26-39).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Khoche et al. to teach specific subject matter Joshi et al. does not teach, because it provides the behavioral model, which obtained by inserting the values of the model form parameters into the model form to predict accurately the properties of each production device with the simplest and fastest possible measurement process (col. 17, ll.41-45).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
04/04/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851